Title: To James Madison from Stephen Cathalan, Jr., 18 August 1803 (Abstract)
From: Cathalan, Stephen
To: Madison, James


18 August 1803, Marseilles. Wrote last on 13 and 21 July [not found]. Informs JM that he has received his exequatur, “Signed by the first Consul at Brussells on the 3d Thermidor (22d. July ulto.) as p. Copy here inclosed.” Assures JM he “Will Continue in the Strict Performance” of his duties “and in the Execution of the laws” of the U.S. In a postscript asks JM to deliver the enclosed to the president.
 

   
   RC, two copies, and enclosure (DNA: RG 59, CD, Marseilles, vol. 2). First RC 1 p.; docketed by Wagner as received 22 Nov. The enclosure is a copy of Cathalan’s exequatur (1 p.).



   
   Cathalan enclosed a letter to Jefferson, 18 Aug. 1803 (DLC: Jefferson Papers; 3 pp.), thanking him for the appointment as commercial agent. In a postscript Cathalan noted that Frederick Wollaston at Genoa had “lately failed” and recommended Peter Kuhn, Jr., to replace him.



   
   A full transcription of this document has been added to the digital edition.

